DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 17/030,947 filed 09/24/2020.

Information Disclosure Statement
The information disclosure statement 09/24/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Akihiro Yamazaki on 01/26/2022.


PROPOSED EXAMINER’S AMENDMENTS
Claim 1 (currently amended):  A printed wiring board, comprising: 
a base insulating layer; 
a conductor layer formed on the base insulating layer and including a plurality of conductor pads; 
an underlayer formed on one of the plurality of conductor pads in the conductor layer and comprising a metal different from a metal of the conductor layer;
a solder resist layer formed on the base insulating layer such that the solder resist layer is covering the conductor layer and has a plurality of openings exposing the plurality of conductor pads, respectively; [[and]] 
a first bump formed directly on a first conductor pad of the plurality of conductor pads and comprising a first base plating layer formed in a first opening of the plurality of openings and a first top plating layer formed on the first base plating layer such that a metal of the first base plating layer is same as the metal of the conductor layer; and
a second bump formed directly on a second conductor pad of the plurality of conductor pads and comprising a second base plating layer formed in a second opening of the plurality of openings and a second top plating layer formed on the second base plating layer such that a metal of the second base plating layer is same as the metal of the conductor layer, 
wherein the plurality of conductor pads includes the first conductor pad, the second conductor pad, and a third conductor pad such that the third conductor pad is the one of the plurality of conductor pads having the underlayer, and the plurality of openings of the solder resist layer includes the first opening exposing the first conductor pad, the second opening exposing the second conductor pad and a third opening exposing the third conductor pad such that the second opening has a diameter smaller than a diameter of the first opening.  

Claim 2 (canceled)
 
Claim 3 (currently amended):  The printed wiring board according to claim [[2]] 1, wherein each of the metals of the conductor layer, the first base plating layer of the first bump, and the second base plating layer of the second bump includes a main component comprising copper.  

Claim 4 (currently amended):  The printed wiring board according to claim [[2]] 1, wherein the first bump includes a first intermediate layer comprising a nickel layer and formed between the first base plating layer and the first top plating layer, and the second bump includes a second intermediate layer comprising a nickel layer and formed between the second base plating layer and the second top plating layer.  

1, wherein the first top plating layer of the first bump comprises a main component comprising tin, and the second top plating layer of the second bump comprises a main component comprising tin.  

Claim 6 (original):  The printed wiring board according to claim 1, wherein the underlayer includes a nickel layer, a palladium layer and a gold layer such that the nickel layer, the palladium layer and the gold layer are sequentially laminated.  

Claim 7 (original):  The printed wiring board according to claim 1, wherein the underlayer includes a nickel layer and a gold layer such that the nickel layer and the gold layer are sequentially laminated.  

Claim 8 (original):  The printed wiring board according to claim 3, wherein the first bump includes a first intermediate layer comprising a nickel layer and formed between the first base plating layer and the first top plating layer, and the second bump includes a second intermediate layer comprising a nickel layer and formed between the second base plating layer and the second top plating layer.  

Claim 9 (original):  The printed wiring board according to claim 3, wherein the first top plating layer of the first bump comprises a main component comprising tin, and the second top plating layer of the second bump comprises a main component comprising tin.  

Claim 10 (currently amended):  The printed wiring board according to claim [[2]] 3, wherein the underlayer formed on the third conductor pad includes a nickel layer, a palladium layer and a gold layer such that the nickel layer, the palladium layer and the gold layer are sequentially laminated.  

Claim 11 (currently amended):  The printed wiring board according to claim [[2]] 3, wherein the underlayer formed on the third conductor pad includes a nickel layer and a gold layer such that the nickel layer and the gold layer are sequentially laminated.

Claim 12 (currently amended):  A method for manufacturing a printed wiring board, comprising: 
forming a conductor layer on a base insulating layer such that the conductor layer includes a plurality of conductor pads; 
forming a solder resist layer on the base insulating layer such that the solder resist layer covers the conductor layer and that the solder resist layer has a plurality of openings exposing the plurality of conductor pads, respectively; 
forming on one of the conductor pads of the conductor layer an underlayer comprising a metal that is different from a metal of the conductor layer; and
forming directly on a first conductor pad of the plurality of conductor pads a first bump comprising a first base plating layer and a first top plating layer; and 
forming directly on a second conductor pad of the plurality of conductor pads a second bump comprising a second base plating layer and a second top plating layer, 
first bump includes forming the first base plating layer in a first opening of the plurality of openings and forming the first top plating layer on the first base plating layer such that a metal of the first base plating layer is same as the metal of the conductor layer, the forming of the second bump includes forming the second base plating layer in a second opening of the plurality of openings and forming the second top plating layer on the second base plating layer such that a metal of the second base plating layer is same as the metal of the conductor layer, the plurality of conductor pads includes the first conductor pad, the second conductor pad, and a third conductor pad such that the third conductor pad is the one of the plurality of conductor pads having the underlayer, and the plurality of openings of the solder resist layer includes the first opening exposing the first conductor pad, the second opening exposing the second conductor pad, and a third opening exposing the third conductor pad such that the second opening has a diameter smaller than a diameter of the first opening.

Claim 13 (canceled)
 
Claim 14 (currently amended):  The method for manufacturing a printed wiring board according to claim [[13]] 12, wherein the forming of the first bump includes reflowing the first top plating layer such that the first top plating layer forms a substantially hemispherical shape, and the forming of the second bump includes reflowing the second top plating layer such that the second top plating layer forms a substantially hemispherical shape.  

Claim 15 (currently amended):  The method for manufacturing a printed wiring board according to claim [[13]] 12, wherein the forming of the solder resist layer comprises forming the third opening and forming the first and second opening after the forming of the third opening, and the forming of the underlayer comprises forming the underlayer before the forming of the first and second openings in the solder resist layer.      

Claim 16 (currently amended):  The method for manufacturing a printed wiring board according to claim [[13]] 12, wherein each of the metals of the conductor layer, the first base plating layer of the first bump, and the second base plating layer of the second bump includes a main component comprising copper.  

Claim 17 (currently amended):  The method for manufacturing a printed wiring board according to claim [[13]] 12, wherein the forming of the first bump includes forming a first intermediate layer comprising a nickel layer such that the first intermediate layer is interposed between the first base plating layer and the first top plating layer, and the forming of the second bump includes forming a second intermediate layer comprising a nickel layer such that the second intermediate layer is interposed between the second base plating layer and the second top plating layer. 

Claim 18 (currently amended):  The method for manufacturing a printed wiring board according to claim [[13]] 12, wherein the first top plating layer of the first bump 

Claim 19 (currently amended):  The method for manufacturing a printed wiring board according to claim [[13]] 12, wherein the forming of the underlayer on the third conductor pad includes forming a nickel layer, a palladium layer and a gold layer such that the nickel layer, the palladium layer and the gold layer are sequentially laminated.  

Claim 20 (currently amended):  The method for manufacturing a printed wiring board according to claim [[13]] 12, wherein the forming of the underlayer on the third conductor pad includes forming a nickel layer and a gold layer such that the nickel layer and the gold layer are sequentially laminated.  

Claim 21 (new):  The printed wiring board according to claim 4, wherein the first top plating layer of the first bump comprises a main component comprising tin, and the second top plating layer of the second bump comprises a main component comprising tin.  

Claim 22 (new):  The printed wiring board according to claim 8, wherein the first top plating layer of the first bump comprises a main component comprising tin, and the second top plating layer of the second bump comprises a main component comprising tin.  

Allowable Subject Matter
Claims 1, 3-12, 14-22 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A printed wiring board, comprising: a base insulating layer; a conductor layer formed on the base insulating layer and including a plurality of conductor pads; an underlayer formed on one of the plurality of conductor pads in the conductor layer and comprising a metal different from a metal of the conductor layer; a solder resist layer formed on the base insulating layer such that the solder resist layer is covering the conductor layer and has a plurality of openings exposing the plurality of conductor pads, respectively; a first bump formed directly on a first conductor pad of the plurality of conductor pads and comprising a first base plating layer formed in a first opening of the plurality of openings and a first top plating layer formed on the first base plating layer such that a metal of the first base plating layer is same as the metal of the conductor layer; and a second bump formed directly on a second conductor pad of the plurality of conductor pads and comprising a second base plating layer formed in a second opening of the plurality of openings and a second top plating layer formed on the second base plating layer such that a metal of the second base plating layer is same as the metal of the conductor layer, wherein the plurality of conductor pads includes the first conductor pad, the second conductor pad, and a third conductor pad such that the third conductor pad is the one of the plurality of conductor pads having the underlayer, and the plurality of openings of the solder resist layer includes the first opening exposing the first conductor pad, the second opening exposing the second conductor pad and a third opening exposing the third conductor pad such that the second opening has a diameter smaller than a diameter of the first opening.  
          Therefore, claim 1 and its dependent claims 3-11, 21, 22 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 12 with the allowable feature being; A method for manufacturing a printed wiring board, comprising: forming a conductor layer on a base insulating layer such that the conductor layer includes a plurality of conductor pads; forming a solder resist layer on the base insulating layer such that the solder resist layer covers the conductor layer and that the solder resist layer has a plurality of openings exposing the plurality of conductor pads, respectively; forming on one of the conductor pads of the conductor layer an underlayer comprising a metal that is different from a metal of the conductor layer; and forming directly on a first conductor pad of the plurality of conductor pads a first bump comprising a first base plating layer and a first top plating layer; and forming directly on a second conductor pad of the plurality of conductor pads a second bump comprising a second base plating layer and a second top plating layer, wherein the forming of the first bump includes forming the first base plating layer in a first opening of the plurality of openings and forming the first top plating layer on the first base plating layer such that a metal of the first base plating layer is same as the metal of the conductor layer, the forming of the second bump includes forming the second base plating layer in a second opening of the plurality of openings and forming the second top plating layer on the second base plating layer such that a metal of the second base plating layer is same as the metal of the conductor layer, the plurality of conductor pads includes the first conductor pad, the second conductor pad, and a third conductor pad such that the third conductor pad is the one of the plurality of conductor pads having the underlayer, and the plurality of openings of the solder resist layer includes the first opening exposing the first conductor pad, the second opening exposing the second conductor pad, and a third opening exposing the third conductor pad such that the second opening has a diameter smaller than a diameter of the first opening.
          Therefore, claim 12 and its dependent claims 14-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847